Kane, J. P.,
dissents in a memorandum. Kane, J. P. (dissenting). There is no dispute in this case as to the facts or the applicable law. Claimant was duly authorized to attend the 87th annual convention of the Northern-Central New York Volunteer Firemen’s Association in the Village of Penn Yan, Yates County, commencing Thursday, June 9, 1983, with a cocktail hour at 5:30 p.m. followed by a banquet at 7:30 p.m. The formal registration and opening of the convention was scheduled for the following morning with the final event scheduled for Saturday, June 11, 1983. At the conclusion of Thursday night’s banquet and the related activities at about midnight, claimant returned to the mobile home where he was staying with another delegate to the convention. However, about one-half hour later, claimant decided to go back into the village and have something to eat. He eventually arrived at a bar and restaurant, known as the Keuka Restaurant, where he joined two other firefighters attending the convention. There he became acquainted with Ann Jensen, with whom he spent the next two hours talking, drinking beer and shooting pool. At about 2:00 a.m., the four of them left the Keuka Restaurant, with Jensen and claimant preparing to depart to the Town of Geneva, Ontario County, to another restaurant for breakfast, since no food was available in the Village of Penn Yan after midnight that evening. Claimant was asked by his associates not to drive but to come with them. He refused, indicating that he and Jensen were taking his motorcycle. He then returned to the Keuka Restaurant to obtain a six pack of beer, placed it in the saddle bags of the motorcycle, and the two of them left for Geneva. About one-half mile down the road, claimant lost control of his motorcycle, left the highway and crashed into a pole, causing the devastating permanent injuries from which claimant still suffers.
The sole issue to be resolved here is, as posed by the *936majority, whether there is substantial evidence to support the Workers’ Compensation Board’s determination that the facts previously set forth establish the ultimate fact that claimant’s travel to Geneva for breakfast at 2:00 a.m., under the circumstances presented, was "necessary travel directly connected” with the convention (Volunteer Firefighters’ Benefit Law § 5 [1] [l]). The resolution of that issue requires the additional determination whether these facts describe a "deviation” from authorized activity "directly connected” to attendance at a convention. In deciding whether a "deviation” exists, the test which must be applied is the same as that applied in a claim under the Workers’ Compensation Law; "whether specific activities are within the scope of employment or purely personal is whether the activities are both reasonable and sufficiently work related under the circumstances” (Matter of Richardson v Fiedler Roofing, 67 NY2d 246, 249; see, Matter of Day v Smyrna Fire Dept., 27 AD2d 341). In my view, eating breakfast while at a convention is certainly authorized activity, but a breakfast 15 miles away at 2:30 a.m. under these circumstances fails, as a matter of law, to provide the requisite substantial evidence to support the Board’s determination. When claimant returned to his place of abode at midnight, after attending the opening banquet and the activities that followed, "necessary travel directly connected” with the convention was temporarily suspended. As the Board itself noted, claimant thereafter "decided to go into town to see what was going on and have something to eat”; this activity clearly constituted a deviation from any authorized activity. Although such action may be a possibility, it does not fall within the contemplation of the statute authorizing the payment of benefits for injuries incurred while attending a convention. Accordingly, I am compelled to agree with the dissenting member of the Board who would have disallowed the claim and affirmed the decision of the Workers’ Compensation Law Judge.